United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Englewood, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of the Solicitor, for the Director

Docket No. 09-1880
Issued: June 21, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 20, 2009 appellant filed a timely appeal from an April 15, 2009 decision of the
Office of Workers’ Compensation Programs denying her emotional condition claim.1 Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained
an emotional condition in the performance of duty.
FACTUAL HISTORY
On November 28, 2007 appellant, then a 53-year-old city letter carrier, filed an
occupational disease claim for an emotional condition due to various incidents at work. She was
aware of her condition on May 9, 2007 and first related it to her job on November 7, 2007.
1

Appellant was originally represented by John J. Zodrow, Esq., on appeal. However, she advised the Board on
August 14, 2009 that she wished to proceed with the appeal without her attorney.

Appellant stated that she was subjected to intense pressure and frequent dismissive and belittling
treatment in being told that she was not working hard or fast enough. She stated that her work
was never observed nor did she get suggestions for improvement despite her requests to be
inspected. Appellant stated that the requested overtime for her route was routinely reduced or
denied, which added to her stress. She stopped work on November 8, 2007 after being
hospitalized for self-inflicted lacerations to both arms. Appellant was discharged the next day
with diagnoses of recurrent, major depressive disorder and adjustment disorder. In December 6,
2007 reports, Dr. Lindy S. Gilchrist, a Board-certified family practitioner, diagnosed stress,
anxiety and suicidal ideation and placed appellant off work from November 8, 2007.
After the Office’s requested additional evidence, appellant provided a statement.
Appellant alleged a stressful and hostile work environment due to constant pressure from her
station manager, Linda Woods, and her supervisor, Paula Harmon, about her job performance.
She stated that she was told daily that she was not doing a good enough job and that she took too
long to deliver her route. Appellant stated that her route had significant growth, due to the
addition of four new apartment buildings, which was not included in her street time and her
overtime requests to complete the mail delivery were denied. When she asked for a route count
in September 2007, she was told that she did not qualify for a route count. Appellant stated that
her route took more than eight hours a day to complete. She alleged that the process of filling
out the required Form 3996 (request for additional time) to estimate the amount of overtime
needed was stressful. Appellant stated that her suggestion that someone follow her on the street
and identify any time-wasting practices she could change was ignored. She noted that, while
Edward Simmons, afternoon supervisor, had followed her on the street on August 7, 2007 and
told her that she did fine, the criticism of her performance continued. Appellant alleged that,
when she asked Ms. Harmon if Mr. Simmons’ report would mean she might have less pressure
applied to her regarding her performance, Ms. Harmon replied someone else would follow her.
She stated that on September 15, 2007 Ms. Woods observed her after her request for 40 minutes
of overtime was denied. Appellant stated that she did not receive any comment about her
working behavior or performance until Ms. Harmon told her weeks later that if she had gotten to
her business deliveries earlier that day she might not have been as affected by traffic. She
alleged that she continued to be harassed when told that she could do better if she tried harder.
Appellant stated that, in October 2007, she had stress from having to sort out-of-sequence mail
and her request for overtime was not allowed. She stated that she needed more time to sort mail
that was given to her out of sequence. Appellant stated that she was refused a route audit. She
asserted that, in an October 16, 2007 informal meeting, Ms. Woods told her no one else had
overtime on her route. Appellant indicated that, when she mentioned that the route had grown a
lot, Ms. Woods stated that she was given office time to case mail. She noted that no mention
was made that it took both office and street time to deliver the mail. During the meeting,
Ms. Woods claimed that appellant did not meet the “five o’clock window” deadline a few days
prior. Appellant stated that she had told Mr. Simmons that she would not be back before 5:00
p.m. but Ms. Woods misconstrued what he said. She stated that, when Mr. Simmons, who was
present at the meeting, read from his notes that she would not make the five o’clock window,
Ms. Woods told her that she should do whatever it takes to be back by 5:00 p.m. Appellant
alleged this comment did not constitute clear and complete direction.
Appellant asserted that she had almost daily harassment to do more in less time, despite
her efforts to reason with her supervisors. She expressed to Ms. Harmon that, it seemed that no
2

matter what she did, she could not meet her expectations. Appellant alleged that, on January 4,
2007, when she called to request more overtime than had been allowed, Ms. Harmon told her
that her performance was unacceptable and hung up. On November 7, 2007 Ms. Harmon gave
her only 30 minutes of overtime when she requested 45 minutes. Appellant indicated that, when
she called Ms. Harmon to tell her she could not make the 30 minutes, Ms. Harmon told her to
“get in gear.” She indicated that these comments were not clear and complete instructions and
contributed to her overwhelming feeling of being under pressure with no ability to change her
circumstances. Appellant asserted that her supervisor hanging up on her contributed to a hostile
environment and left her feeling that she failed to perform her duties satisfactorily. She noted
reaching a crisis point on November 8, 2007 when her overtime request was completely denied.
Appellant felt that nothing in her job would improve and took those feelings out on herself by
cutting her arms. On November 28, 2007 she went to her duty station to give her statement to
Ms. Harmon. However, Ms. Harmon refused to accept her statement and ordered her to exit the
building immediately.
Appellant also alleged Ms. Woods was hostile. She stated that Ms. Woods interfered
with her October 2006 route bid. Appellant stated that, when she protested that her bid had been
disregarded, as the route was awarded to a more junior carrier, Ms. Woods stated that she did not
receive the bid. She questioned Ms. Woods’ veracity and noted that she ultimately received the
route. Appellant alleged that Ms. Woods improperly interfered with a November 2006 motor
vehicle accident when she backed her work vehicle into a parked vehicle. She stated that
Ms. Woods requested that the owner of the parked vehicle file a complaint against her although
there was no damage and he had no complaint. Appellant alleged that Ms. Woods wanted to
begin a disciplinary process against her. In June 2007, she found a payroll error in her health
insurance premiums. Appellant stated a check reimbursing her for the double premiums was
sent to the station manager’s attention, but Ms. Woods claimed she never received it. She
advised that a stop order had to be placed on the first check and another check reissued which
was sent directly to her home.
In a January 15, 2008 letter, Dr. Gilchrist advised that appellant had a significant
emotional reaction to stress in her workplace. She advised that appellant was not able to return
to work as the workplace was a dangerous environment for her mental wellbeing.
In a February 12, 2008 statement, the employing establishment controverted the claim
either refuting appellant’s allegations or asserting that they were not compensable. It provided
statements from Ms. Harmon and Ms. Woods. In a January 15, 2008 statement, Ms. Harmon
verified that appellant’s route had grown and that there was disagreement about the time required
for completion. She stated that appellant was generally able to perform the required duties and
that she was unaware of appellant’s stress until November 8, 2007. In a January 23, 2008
statement, Ms. Harmon indicated that on November 28, 2007 appellant gave her an incomplete
occupational disease claim. She indicated that she had been led to believe that appellant was not
allowed on the employing establishment’s premises and that she contacted the postmaster, who
instructed her to advise appellant that she was not allowed on the premises. Ms. Harmon noted
that appellant had requested a special inspection of her route and the required reports were
submitted to the district Office for review. The district Office, however, determined that
appellant’s route did not qualify for a special inspection. Ms. Harmon stated that she did not
believe appellant’s behavior needed to change but her work methods needed improvement. She

3

advised that she attempted to accommodate the growth factor on appellant’s route. Ms. Harmon
denied appellant using the word “stress” in her presence or of having any direct knowledge of
Ms. Woods observing appellant on her route on September 15, 2007. She verified that
Ms. Woods had followed appellant on the street and indicated to her that, had appellant done her
business deliveries earlier, she might not have been so affected by traffic. In a February 6, 2008
statement, Ms. Harmon advised that she told appellant that she believed someone else would
follow her.
In January 23 and 30 and February 12, 2008 statements, Ms. Woods responded to the
allegations. Regarding appellant’s October 2006 bid on her route, Ms. Woods stated that only
bids that were in the bid box were accepted. She indicated that appellant put in her bid at the
Englewood main office and management pulled the bid box and sent the bids to the Englewood
downtown station, where the job was awarded by seniority. Ms. Woods indicated that appellant
had not been at work for a long period of time due to knee surgery and, because of this,
documentation that she could perform the job was required before awarding the bid to her. She
denied that the bid was awarded to anyone else. Ms. Woods also indicated that, before appellant
bid on the route, management and the previous route carrier agreed that the new growth made the
route an eight-hour assignment. She indicated that, prior to the new growth, the route was a
seven-hour assignment. Ms. Woods stated that carriers fill out a Form 3996 based on
demonstrated workload, not anticipated need. She denied that the procedure was stressful and
indicated it was based on daily information computed by hours and volumes on all carriers.
Ms. Woods noted that no other carriers reported problems with the 3996 process. Regarding
appellant’s vehicular accident, she stated that appellant did not report the accident as required.
Ms. Woods stated that Shawna Steiger, a carrier, reported the parking lot accident to her and that
the manager of the Goodyear store where the accident occurred approached Ms. Steiger about
what the employing establishment would do. She acknowledged contacting the Goodyear
manager as she was required to investigate allegations of employee misconduct. Ms. Woods
denied discussing appellant’s accident record with the store manager or asking him to file a
complaint. She stated that she had to call the store manager again as he did not supply the
information needed to properly complete the investigation. Ms. Woods denied knowing that
appellant was reimbursed for double insurance premiums or receiving a check for appellant. She
advised that the employing establishment’s policy was for all carriers to return by 5:00 p.m. for
service and appellant’s workload did not justify going past 5:00 p.m. The workload for the day
justified overtime or assistance for all employees. Management made its projections by
9:30 a.m. as to how many carriers would be out after 5:00 p.m. Ms. Woods advised that
performance was based on the time used to perform the work on a daily basis based on workload
and observations, both in the office and on the street. She indicated that management as
responsible to correct all observed time-wasting practices of employees. Ms. Woods stated that
appellant’s pulling one slot at a time was considered a time-wasting practice and pulling out of
order was not following handbook rules. She noted that, when she observed appellant on
September 15, 2007, there were about two hours of delivery left based on appellant’s location.
Ms. Woods stated that appellant was delivering the route out of sequence. She advised that street
management was management’s responsibility and carriers could expect to be supervised at all
times while performing their daily duties. Ms. Woods stated that management observed carriers
for a reasonable time for work methods and safety.

4

In a January 23, 2008 statement, Ms. Steiger stated that she reported appellant’s
automobile accident to Ms. Woods but did not know if Ms. Woods contacted the store manager.
In a February 4, 2008 statement, Vi Tien, carrier supervisor, confirmed that appellant bid for a
job at Englewood carrier annex. He stated that he forwarded the bids to Englewood downtown
station for processing. Mr. Tien stated that appellant was awarded that bid.
In a February 26, 2008 decision, the Office denied the claim finding that no compensable
work factors were established. On March 12, 2008 appellant requested a hearing that was held
on July 24, 2008. She provided testimony and witness statements regarding the factors of
employment she believed caused or contributed to her emotional condition. The employing
establishment continued to controvert appellant’s claim.
Appellant provided copies of her November 8, 2007 emergency room visit where
Dr. Ahmed R. Stowers, Board-certified in emergency medicine, diagnosed depression with selfinflicted wounds. In a November 8, 2007 report, Dr. Claudia L. Clopton, a Board-certified
psychiatrist, noted that appellant was treated for depression for the last five to six years. She
noted events at work on November 8, 2007 “when [appellant] was denied overtime for the
second time.” Dr. Clopton diagnosed major depressive and adjustment disorder with mixed
features of emotion and behavior. She stated that appellant should not return to work until
December 11, 2007.
In a November 14, 2007 report, Dr. Gilchrist noted appellant’s
hospitalization and diagnosed specified adjustment reactions. In a January 15, 2008 report, she
noted that appellant experienced “significant emotional reaction to stressful conditions in her
workplace” and could not return to work. In a July 11, 2008 report, Dr. Gilchrist advised that
she had diagnosed appellant with severe depression and anxiety in November 2007 and had
admitted her to the hospital. She stated that there was “no doubt that her stressful work
environment contributed to her severe depression and anxiety and led to her self-inflicted
wounds.”
In a January 16, 2008 statement, Tom Kopriva, union steward, verified that the informal
meeting on October 16, 2007 occurred as appellant alleged. He indicated that, while Ms. Woods
told appellant that no one else had overtime on her route, her statement was false. Mr. Kopriva
stated that, as a union steward for 2007, he was aware that other carriers needed overtime to
complete that route. He also verified that in October 2007 appellant did not pull down only one
slot at a time, but rather adjusted her pulling down depending on mail volume. Mr. Kopriva
stated that she was subjected to repeated criticism and reprimand for on-the-job behaviors and
the work atmosphere was very hostile. He stated that Ms. Woods spoke to him many times
about appellant’s job habits, but did not inform appellant or give her an opportunity to correct
alleged deficiencies.
In a March 12, 2008 statement, Mr. Simmons indicated that, before appellant arrived at
her new bid route, Ms. Woods commented that she should have gotten rid of appellant when she
had the chance and she would get her this time. He stated that Ms. Woods indicated that extra
scrutiny of appellant’s work would happen with a goal to harass appellant until she resigned or
bid to another station. Mr. Simmons asserted that Ms. Woods singled out appellant because of
her disability. He indicated that the bids from each of the three Englewood stations were
removed, copied and forwarded to the station where the available route was located.
Mr. Simmons stated that, while it was true appellant’s bid was placed in a bid box at the

5

Englewood main office, the bids were not sent to the downtown station but rather were
forwarded to the Englewood carrier annex. He opined that Ms. Woods ignored appellant’s bid
and then lied about it. Mr. Simmons described the Form 3996 process and opined that it was
discriminatory for Ms. Woods to use it as a pretext for a disciplinary interview. He stated that
his observation of appellant’s performance on August 7, 2007 showed no errors in conduct or
discharge of her duties. Mr. Simmons noted that there were errors in the delivery point sorted
(DPS) mail, which caused appellant to place mail out of sequence in apartment mailboxes and
naturally slowed her down. He noted, however, that this was out of appellant’s control as
carriers are not allowed to handle the DPS mail before street delivery. Mr. Simmons stated that
he was present on at least two occasions when appellant asked Ms. Woods for observation
results. He noted one of those occasions took place at his desk and, after Ms. Woods told
appellant that she had not finished entering the information, she stated, “I’ll give it to her when I
am good and ready.” Mr. Simmons stated that this was unprofessional and hostile.
In an undated and unsigned statement received on August 1, 2008, David Jungwirth,
former Goodyear store manager, confirmed that appellant bumped into a vehicle parked outside
the store in early November 2006 and no damage was done. He stated that, several weeks later,
Ms. Woods called him about the accident and, although he told her that there was no reason to
pursue the matter, she persisted in asking him to file a complaint. Mr. Jungwirth stated that
Ms. Woods told him that appellant had a history of accidents in her work vehicle and he should
file a complaint so she could pursue disciplinary action. He noted telling Ms. Woods that he saw
no reason to file a complaint.
In an undated statement received August 1, 2008, Russell Shamah, former union
president, noted that he had spoken with appellant about her bid for a route at the carrier annex.
He indicated that he explained to her about how to qualify to be a successful bidder.
Mr. Shamah noted that he also called Ms. Woods and she was unaware that appellant had
submitted a bid. He noted that, after he called Ms. Woods, appellant got the bid.
In a letter dated July 28, 2008, Julie Rudiger, a licensed social worker, noted that
appellant reported that her manager at the employing establishment had “unreasonable
performance expectations” of her and that this issue was never resolved.
In an August 22, 2008 report, Dr. Thomas P. O’Hearn, a Board-certified licensed clinical
psychologist, described appellant’s events of November 8, 2007, her mental status and her
treatment. He noted that her ongoing work environment and the events of November 8, 2007
that led to her self-mutilation were causative factors in her behavior. Dr. O’Hearn diagnosed
probable major depressive disorder, recurrent and acute stress disorder. Based on his review of
appellant’s records and statements, he opined that her behavior on November 8, 2007 was
directly related to her workplace environment.
In a February 13, 2009 decision, an Office hearing representative found that appellant
had established three compensable employment factors but did not submit sufficient medical
evidence to show that her emotional condition was due to the established factors. The hearing
representative remanded the case to the Office for a referral of appellant for a second opinion
psychiatric evaluation. The compensable factors of employment were identified as: the
additional assignment of delivering mail to a recently-built apartment complex consisting of

6

approximately four hundred residents; appellant’s reaction to having to spend more time sorting
and delivering mail that was not properly sequenced; and appellant’s request for suggestions for
job improvement and for a route audit, both of which affected her assigned duties, but she
received no suggestions and a route audit was denied without any reasons.
On February 25, 2009 the Office referred appellant, together with a statement of accepted
facts and the medical record, to Dr. Randolph Pock, a Board-certified psychiatrist, for a second
opinion examination.2 Dr. Pock was asked whether the accepted factors of employment caused,
aggravated precipitated or accelerated appellant’s psychological disorder and whether she was
capable of performing her regular position. In an April 1, 2009 report, he reviewed the history of
injury, the medical record and the statement of accepted facts. Dr. Pock diagnosed adjustment
disorder with depression and anxiety, rule out major depression. He noted that, although the
Office instructed him to base his opinion only on the compensable factors of employment, the
factors of employment designated as compensable essentially eliminated the many interactions
which appellant, her treating social worker, the examining psychologist and several of her
coworkers described. Dr. Pock concluded that he was essentially asked whether an assigned
route which experiences significant growth or an employing establishment which refuses the
claimants requests for suggestions of how to improve delivery time, constitutes grounds for
appellant’s symptoms. His answer was “No they do not.” Dr. Pock advised that, with the
elimination of all appellant’s significant interactions at work, the “two (token) factors currently
named ‘compensable’ do not explain her depression.” He indicated that he did not feel that the
current statement of accepted facts was a fair representation of appellant’s work situation.
In an April 15, 2009 decision, the Office denied appellant’s claim on the grounds that the
medical evidence did not establish that her emotional condition was causally related to
compensable work factors.
LEGAL PRECEDENT
To establish a claim that an emotional condition arose in the performance of duty, a
claimant must submit the following: (1) medical evidence establishing that she has an emotional
or psychiatric disorder; (2) factual evidence identifying employment factors or incidents alleged
to have caused or contributed to the condition; and (3) rationalized medical opinion evidence
establishing that the identified compensable employment factors are causally related to the
emotional condition.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness
has some connection with employment but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the medical evidence establishes that the disability
2

The February 25, 2009 statement of accepted facts noted three compensable factors of employment. These
were: the assigned route experienced significant growth with the addition of a 400 unit apartment complex; due to
mail sorter malfunction, appellant requested additional time to sort out-of-sequence mail, but overtime was not
allowed; and the employing establishment refused her request for suggestions of how to improve delivery time and
refused a formal route audit.
3

D.L., 58 ECAB 217 (2006).

7

results from an employee’s emotional reaction to her regular or specially assigned employment
duties or to a requirement imposed by the employing establishment, the disability comes within
coverage of the Federal Employees’ Compensation Act. The same result is reached when the
emotional disability resulted from the employee’s emotional reaction to the nature of her work or
her fear and anxiety regarding her ability to carry out her work duties.4 By contrast, there are
disabilities having some kind of causal connection with the employment that are not covered
under workers’ compensation law because they are not found to have arisen out of employment,
such as when disability results from an employee’s fear of reduction-in-force or frustration from
not being permitted to work in a particular environment or hold a particular position.5
ANALYSIS
The Office found three compensable work factors. These were: appellant’s route
experienced significant growth with the addition of a new apartment complex that had about 400
residents; her reaction to having to spend more time sorting and delivering mail that was not
properly sequenced; and the employing establishment’s refusal of her request for suggestions of
how to improve delivery time and the denial of a formal route audit without any reason given.
The Board finds that the evidence supports the Office’s findings on these factors.
However, appellant’s burden of proof is not discharged by establishing compensable
work factors. She must also submit rationalized medical evidence establishing that she has an
emotional condition that is causally related to the accepted compensable employment factor.6 In
a November 9, 2007 report, Dr. Clopton described the events at work when overtime was denied
for a second time. While she diagnosed major depressive disorder and adjustment disorder with
mixed features of emotion and behavior, she provided no specific opinion on the relationship
between the diagnosis and appellant’s work factors. Likewise, while Dr. Gilchrist provided
treatment following appellant’s November 8, 2007 hospitalization and diagnosed other specified
adjustment reactions in various reports, she did not provide an opinion on whether accepted work
factors caused the diagnosed condition. As neither Dr. Clopton nor Dr. Gilchrist provided an
opinion on causal relationship, their reports are insufficient to meet appellant’s burden of proof.7
Dr. O’Hearn diagnosed appellant with probable major depressive disorder, recurrent and
acute stress disorder. While he opined that her behavior of November 8, 2007 was directly
related to her workplace environment, he did not sufficiently explain his conclusion and relate it
to established work factors. Thus, Dr. O’Hearn’s opinion is insufficient to meet appellant’s
burden of proof.8 Appellant also submitted a July 28, 2008 report from a social worker,
4

Ronald J. Jablanski, 56 ECAB 616 (2005); Lillian Cutler, 28 ECAB 125, 129 (1976).

5

Id.

6

Charles D. Gregory, 57 ECAB 322 (2006).

7

Medical evidence that does not offer any opinion regarding the cause of an employee’s condition is of
diminished probative value on the issue of causal relationship. Conard Hightower, 54 ECAB 796 (2003).
8

A medical report is of limited probative value on causal relationship if it contains a conclusions regarding causal
relationship which is unsupported by medical rationale. Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

8

Ms. Rudiger. However, social workers are not considered to be physicians under the Act and
their opinions do not represent competent medical evidence.9
The Office referred appellant to Dr. Pock for a second opinion. In an April 1, 2009
report, Dr. Pock diagnosed adjustment disorder with depression and anxiety and possible major
depression. While he noted that he was to base his opinion of causality only on the compensable
factors of employment, he felt that the statement of accepted facts was not a fair representation
of appellant’s workstation. Thus, Dr. Pock concluded that he was essentially asked whether an
assigned route which experiences significant growth or an employing establishment which
refuses the claimants requests for suggestions of how to improve delivery time, constitutes
grounds for appellant’s symptoms. He opined that, with the elimination of all appellant’s
significant interactions at work, the “two (token) factors currently named ‘compensable’ do not
explain her depression.” Dr. Pock did not indicate awareness that three compensable factors
were accepted. The Board finds that it was improper for him to question the Office’s fact
findings as a physician’s function is only to provide opinion on medial questions, not to
determine facts.10 The Office provided Dr. Pock with a statement of accepted facts to assure that
his report was based upon a proper factual background.11 To the extent that Dr. Pock’s opinion
is outside the framework of the statement of accepted facts, it is based on an inaccurate history
and, thus, of diminished probative value.12 The Board notes that he did not address all
compensable factors found by the Office and did not otherwise provide sufficient medical
rationale, based on an accurate history, to support his opinion on causal relationship.
It is well established that proceedings under the Act are not adversarial in nature and that,
while the claimant has the burden to establish entitlement to compensation, the Office shares
responsibility in the development of the evidence.13 Once the Office undertakes development of
the medical evidence, it has the responsibility to do so in a manner that will resolve the relevant
issues in the case.14 Upon return of the record, it should refer appellant for another second
opinion and obtain a rationalized opinion addressing whether she sustained an emotional
condition caused or aggravated by the compensable employment factors. Following such further
development as the Office deems necessary, it should issue a de novo decision.
9

K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007) (social worker is not a “physician” as
defined by section 8101(2); their reports are not competent medical evidence). See 5 U.S.C. § 8101(2).
10

See George Tseko, 40 ECAB 948, 953 (1989) (a physician’s function is only to provide opinions on medical
questions, not to determine facts).
11

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3
(December 1994) (when the Office medical adviser, second opinion specialist or referee physician renders a medical
opinion based on a statement of accepted facts which is incomplete or inaccurate or does not use the statement of
accepted facts as the framework in forming his or her opinion, the probative value of the opinion is seriously
diminished or negated altogether).
12

See Douglas M. McQuaid, 52 ECAB 382 (2001) (medical reports must be based on a complete and accurate
factual and medical background and medical opinions based on an incomplete or inaccurate history are of little
probative value).
13

Jimmy A. Hammons, 51 ECAB 219 (1999).

14

See Melvin James, 55 ECAB 406 (2004).

9

With regard to appellant’s other allegations, the Board finds that she did not submit
sufficient evidence to establish her allegations that management engaged in a pattern of
harassment, intimidation or discrimination. For harassment or discrimination to give rise to a
compensable disability under the Act, there must be evidence introduced which establishes that
the acts alleged or implicated by the employee did, in fact, occur. As a rule, allegations alone by
a claimant are insufficient to establish a factual basis for an emotional condition claim but rather
must be corroborated by the evidence.15 Mere perceptions of harassment or discrimination are
not compensable; a claimant must establish a basis in fact for the claim by supporting her
allegations with probative and reliable evidence.16 Appellant alleged that her relationship with
Ms. Woods and Ms. Harmon was very hostile and negative. She made general allegations that
she was yelled at and subjected to other unprofessional treatment as a result of her performance.
Appellant also asserted that Ms. Woods made disparaging remarks about her. The Office
reviewed appellant’s allegations of alleged harassment and mistreatment and found that they
were not substantiated or corroborated. The Board notes that she did not provide any specific
examples of how Ms. Woods was negative or hostile towards her. Thus, this allegation is not
accepted as factual. While there is some evidence that Ms. Woods made disparaging remarks
about appellant, the allegations by appellant and the witnesses are general or vague statements as
no specific information was provided to indicate the times, dates and circumstances under which
Ms. Woods statements were made. As such, they constitute mere perceptions or generally stated
assertions of dissatisfaction with a certain superior at work which do not support her claim for an
emotional disability.17 Appellant has not submitted evidence sufficient to establish that
management engaged in a pattern of harassment and intimidation toward her or created a hostile
workplace environment.
The Board further finds that the evidence of record does not establish that the
administrative and personnel actions taken by management in this case were in error and are
therefore not considered factors of employment. An employee’s emotional reaction to an
administrative or personnel matter is not covered under the Act, unless there is evidence that the
employing establishment acted unreasonably.18 Appellant has not presented sufficient evidence
that the employing establishment acted unreasonably or committed error with regard to the
incidents of alleged unreasonable actions involving personnel matters on the part of the
employing establishment.
Appellant alleged that the process of requesting overtime by submitting a Form 3996
(request for additional time) was stressful. She asserted that, when her overtime requests were
not approved or partially approved, it contributed to her emotional condition. Matters relating to
overtime and the assignment of work are administrative functions of a supervisor and are not

15

Charles E. McAndrews, 55 ECAB 711 (2004); see also Arthur F. Hougens, 42 ECAB 455 (1991) and
Ruthie M. Evans, 41 ECAB 416 (1990) (in each case, the Board looked beyond the claimant’s allegations to
determine whether or not the evidence established such allegations).
16

Curtis Hall, 45 ECAB 316 (1994); Margaret S. Krzycki, 43 ECAB 496 (1992).

17

See Debbie J. Hobbs, 43 ECAB 135 (1991).

18

See Alfred Arts, 45 ECAB 530 (1994).

10

compensable absent error and abuse.19 Ms. Woods noted the process of submitting a Form 3996
and how the need for additional time was determined. The Board finds that Ms. Woods provided
a reasonable explanation of the process and appellant has not submitted sufficient evidence to
establish error or abuse on the part of her supervisors. Also, complaints about the manner in
which a supervisor performs his or her duties or the manner in which a supervisor exercises his
or her discretion fall, as a rule, outside the scope of coverage provided by the Act. This principle
recognizes that a supervisor or manager must be allowed to perform his or her duties and
employees will, at times, dislike the actions taken. Mere disagreement or dislike of a supervisory
or managerial action will not be compensable, absent evidence of error or abuse.20
Appellant also alleged that Ms. Woods interfered with her route bid in October 2006 and
used inappropriate methods to investigate a motor vehicle accident she had in November 2006.
The record reflects that she ultimately received the bid. Appellant submitted evidence regarding
the process in which bids were processed and considered but she did not submit any evidence
clearly corroborating that Ms. Woods acted abusively in this administrative matter in which
appellant received the bid. Ms. Woods explained that appellant was required to provide
documentation that she could perform the bid position as she had been out of work for a long
period of time due to knee surgery. She denied that the bid was awarded to anyone other than
appellant. As appellant has not shown that management erred or acted unreasonably in this
administrative matter, this is not a compensable factor of employment.
Regarding Ms. Woods’ investigation of appellant’s motor vehicle accident, investigations
are considered to be an administrative function of the employer. The employing establishment
retains the right to investigate an employee if wrongdoing is suspected.21 Ms. Woods explained
that appellant did not report the accident in accordance with postal regulations, so she
investigated the accident. Appellant alleged that Ms. Woods inappropriately told the store
manager of the Goodyear store that she had a history of accidents and that he should file a
complaint so she could pursue discipline. While an undated statement from the former manager
of the store that gave some support for appellant’s version of events, the Board notes that this
statement is unsigned and, despite whether Ms. Woods suggested follow-up by the manager,
there is no evidence to support that the investigation by Ms. Woods was abusive or improper
under the circumstances presented. As such, there is no evidence that Ms. Woods engaged in
inappropriate behavior in investigating appellant’s accident. This does not rise to the level of a
compensable employment factor.
While appellant alleged that Ms. Woods interfered with a check issued to her in
June 2007 for health insurance premiums, she had not submitted any evidence to collaborate this
event. Ms. Woods denied any knowledge of this event or ever receiving a check for appellant.
Thus, this allegation is not accepted as factual or having occurred as alleged.

19

See Beverly R. Jones, 55 ECAB 411 (2004).

20

T.G., 58 ECAB 189 (2006).

21

K.W., supra note 9.

11

Appellant also alleged that her meeting with Ms. Woods on October 16, 2007 regarding
why she failed to make the “five o’clock window” deadline contributed to her condition. While
Mr. Simmons supports appellant’s claim that she had told him she would not make the “five
o’clock window” deadline, she has submitted no evidence to show how Ms. Woods erred or
acted abusively in holding the informal meeting. Ms. Woods explained that the 5:00 p.m.
deadline was employing establishment policy that applied to all employees. Appellant’s
dissatisfaction with perceived poor management constituted frustration from not being permitted
to work in a particular environment or to hold a particular position and is not compensable.22
The Board finds that appellant’s contention regarding this administrative matter is not
compensable.
CONCLUSION
The Board finds that the case is not in posture for decision with regard to whether
appellant sustained an emotional condition causally related to accepted factors of her
employment. The Board affirms the Office’s findings that the other factors alleged by appellant
are not compensable employment factors.

22

Peter D. Butt, Jr., 56 ECAB 117 (2004).

12

ORDER
IT IS HEREBY ORDERED THAT the April 15, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part. The case is remanded
to the Office for further action consistent with this decision of the Board.
Issued: June 21, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

